FILED VIA EDGAR January 6, 2015 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Williamsburg Investment Trust On behalf of its series, the Davenport Small Cap Focus Fund File No. 033-25301 Ladies and Gentlemen: On behalf of Williamsburg Investment Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, (the “Securities Act”) are exhibits containing interactive data format risk/return summary information using the eXtensible Business Reporting Language (XBRL).The XBRL files reflect the risk/return summary information in the Prospectus of the Davenport Small Cap Focus Fund series of the Trust, as filed with the Securities and Exchange Commission pursuant to Rule 497(c) under the Securities Act on December 17, 2014. The Prospectus and Statement of Additional Information are incorporated by reference into this Rule 497 filing. Please contact the undersigned at 513/587-3418 if you have any questions concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com Cincinnati, Ohio 45246 Fax:
